Calhoon, J.,
delivered the opinion of the court.
It is manifest, as we think, that the railroad company cannot be held liable for the original injury of the father of appellant. We think, too, that it is not liable for any negligence or want of skill of the surgeon at Tallulah, on the facts in this record. Nevertheless, we think the jury should have been permitted to pass on the acts of the company in shipping the helpless man to Tallulah, and after they brought him back. Assuming the charge of Dyche as it did, it was charged with the duty of common humanity, and the jury should have been allowed to pass upon whether or not it performed this duty. It is to be charged with no higher degree of duty than that of ordinary humanity, but the jury must settle that on the facts. We subscribe to the reasoning in the case of Railway Co. v. State, 29 Md., 439-442 (96 Am. Dec., 545), and think the authority of this case is not disturbed by Railway Co. v. State, 41 Md., 288 et seq.

Reversed and remanded.